DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/20 (there are 2 of these with this date) is being considered by the examiner.
			
					Note
Claim 15 is missing. Claim set 5/6/2020 (1/2) lists claims 1-14 and claim 16. There is no claim 15 listed.
	
				Claim Status
Claims 1-14 and 16 are pending and are examined. There is no claim 15 listed. See note above.
Specification
The disclosure is objected to because of the following informalities: Spelling of “Anlysis” is not correct.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 10, and 14, the limitation “a measurement triggering element” is unclear and indefinite. The measurement triggering element is not positively recited, yet many features of the microcuvette holder appear related to the measurement triggering element. Therefore, there is ambiguity to relativity of the claimed features to unclaimed features where if there was no triggering element present an infringer would not know whether or not their invention read on the instant claims. What is the structure of the measurement triggering element? How is the measurement triggering element related to the microcuvette holder which is what the claimed invention is directed to. How would the measurement triggering element activate a measurement? What kind of measurement is made in the analysis? Please clarify how the measurement triggering element works and how this feature provides a measurement in a cuvette holder. 

Regarding Claim 10, the preamble “an analysis apparatus” is unclear and indefinite. No analysis feature is recited in the claim. The structure of the claim includes a housing, a microcuvette holder and a measurement triggering element (button). What kind of analysis is being done? How is an analysis being done? What is being analyzed? Please clarify the relationship of the claimed structures and how these would be an analysis apparatus or amend the claim to recite a structure which is configured to analyze.

Regarding Claim 12, the limitation “wherein the analysis apparatus is adapted to conduct a quantitative hemoglobin determination in undilute, unhemolyzed whole blood” is unclear and indefinite. No structure capable of performing analysis is provided in the claim and it is unclear what is required to perform these steps. Please clarify how a quantitative hemoglobin determination is calculated and determined from the analysis apparatus.
 
Regarding Claim 13, the limitation “magnet detecting element”, is unclear and indefinite. What structure is this that can detect a magnet. Please clarify.

Regarding Claim 14, the preamble “a method for analyzing a blood sample which is stored within a microcuvette” is unclear and indefinite. There is no method step for analyzing a biological sample such as blood using the claimed device. The structure of the claim 14 only includes a housing, a microcuvette holder and a measurement triggering element (button). What kind of analysis is being done? How is an analysis being done? What is being analyzed? Please clarify the relationship of the claimed structures and how these would be an analysis apparatus or amend the claim to recite a structure which is configured to analyze and what steps would be done for the analysis of a blood sample to be done.

Claims 2-9, 11, and 16 are rejected by virtue of being dependent on rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (DE 10 2007059167, reference used is a translation as attached), in view of Jonsson (SE 1451074, reference used is a translation as attached).

Regarding Claim 1, Hummel teaches a microcuvette holder ([0045]-[0053]; Fig. 7 for a housing (Fig 5, 13) for a housing of an analysis apparatus (Fig. 5, 10), 
the microcuvette holder (12) comprising: 
an activating element (Fig. 7, 14) and a reception recess (Fig. 5, 11) for receiving a microcuvette (Fig. 7, 1), 
wherein a first portion of the activating element (14) protrudes into the reception recess (11), if the activating element (14) is in a non-activating position (see end of claim 1 for claim language beginning with “if”), 
wherein the activating element (14) is adapted to be moved into an activating position by the microcuvette (1), if the microcuvette is inserted into an intended measurement position within the reception recess (11) (see end of claim 1 for claim language beginning with “if”), and 
wherein the activating element is adapted to activate a measurement triggering element by movement of the activating element (14) laterally, if the activating element (14) is in its activating position, such that the measurement triggering element activates a measurement of the analysis apparatus (see end of claim 1 for claim language beginning with “if”)
wherein the activating element (14) comprises an arm shaped element (Fig. 7, 14), 
wherein a first end portion of the arm shaped element protrudes into the reception recess (11) (Fig. 7),
Regarding claim language using the term “if”, the examiner notes that limitations with “if” does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

	

Hummel is silent to wherein an elbow portion of the arm shaped element is adapted to activate the measurement triggering element by pushing, if the arm shaped element is in its activating position, such that the measurement triggering element activates a 4Application No. Not Yet AssignedAttorney Docket No. 13038.0047-00000 measurement of the analysis apparatus wherein the microcuvette holder is removably accommodated within a recess of the housing (the shape would be capable of activating by pushing; see above regarding claim language beginning with “if”).  
Jonsson teaches in the related art of a cuvette holder. (See page 11, 2nd paragraph in the translation attached and Fig. 6 in the version provided by the applicant.) The sliding carriage 60 further comprises an elastic element in the form of a spring element 63. The spring element 63 is arranged to apply an extraction force in the extraction direction. Thus, when the cuvette holder 1 is moved from the extracted position to the inserted position, the sliding carriage 60 applies an extraction force, by means of the spring element 63, on the cuvette holder 1. The extraction force of the elastic element 63 facilitate the positioning of the guide element 31 in the locking section 22, by that the sliding carriage 60, and thus cuvette holder 1, is biased in the extraction direction when the guide element 31 is in the vicinity of the locking section 22 of the guide track 12. The spring element 63 is in this embodiment a plate spring, but may in other embodiment comprise other types of springs. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the activating element comprising the arm shaped element in the device of Hummel to be configured such that the measurement triggering element is activated by triggering, as taught by Jonsson, in order to allow for moving of the cuvette holder, as taught by Jonsson on page 11, paragraph 2 and 3.
	
Regarding Claim 2, modified Hummel teaches the microcuvette holder according to claim 1, wherein the microcuvette holder comprises a reception part forming the reception recess for receiving the microcuvette, and wherein the activating element is attached to the reception part of the microcuvette holder in a one- piece manner, wherein the reception part comprises a shoulder part whereto the activating element is attached (Jonsson teaches: See page 8, last paragraph of the translation, The cuvette holder is a robust one-piece-device with no moving parts which need to be cared for during handling or cleaning. See page 9, paragraph 6 of the translation, When arranged in the housing 3, the guide element 3 is movable relative the housing 3 in a travel direction. In this embodiment, the guide member 30 is arranged to rotate about a hub element 50 of the guide member 30. The hub element 50 is arranged to be pivotable relative to the housing 3 about a pivot axis at least having a component being transverse to the insertion direction. The guide element 31 of the guide member 30 is fixedly positioned relative to the guide member 30 at a distance from the pivot axis).    

Regarding Claim 3, modified Hummel teaches the microcuvette holder according to claim 2, wherein the reception part and the activating element are made of the same plastic material (Jonsson teaches The cuvette holder 1 may be manufactured in any suitable material such as plastics or metal. See translation, page 5, paragraph 6).  

Regarding Claim 4, modified Hummel teaches the microcuvette holder according to claim 1, wherein the activating element comprises a first plastic material and a second plastic material different from the first plastic material (Jonsson teaches The cuvette holder 1 may be manufactured in any suitable material such as plastics or metal. See translation, page 5, paragraph 6).  

Regarding Claim 5, modified Hummel teaches the microcuvette holder according to claim 1,wherein the microcuvette holder comprises a microcuvette 5Application No. Not Yet Assigned Attorney Docket No. 13038.0047-00000 reception part forming the reception recess for receiving the microcuvette, and wherein the activating element is pivotably attached to the reception part (Jonsson teaches: See page 9, paragraph 6 of the translation. When arranged in the housing 3, the guide element 3 is movable relative the housing 3 in a travel direction. In this embodiment, the guide member 30 is arranged to rotate about a hub element 50 of the guide member 30. The hub element 50 is arranged to be pivotable relative to the housing 3 about a pivot axis at least having a component being transverse to the insertion direction. The guide element 31 of the guide member 30 is fixedly positioned relative to the guide member 30 at a distance from the pivot axis).  

Regarding Claim 6, modified Hummel teaches the microcuvette holder according to claim 5, wherein the activating element is pivotably attached to the reception part by means of a hinge, and wherein the microcuvette reception part and the activating element are made of the same plastic material (Jonsson teaches: See page 9, paragraph 6 of the translation. When arranged in the housing 3, the guide element 3 is movable relative the housing 3 in a travel direction. In this embodiment, the guide member 30 is arranged to rotate about a hub element 50 of the guide member 30. The hub element 50 is arranged to be pivotable relative to the housing 3 about a pivot axis at least having a component being transverse to the insertion direction. The guide element 31 of the guide member 30 is fixedly positioned relative to the guide member 30 at a distance from the pivot axis).  

Regarding Claim 7, modified Hummel teaches the microcuvette holder according to claim 5, wherein a metal pin is attached to the microcuvette reception part, wherein the activating element is made of a plastic material and comprises a recess corresponding to the size and shape of the pin, and wherein the pin is inserted into the recess such that the activating element is pivotably attached to the microcuvette reception part (Jonsson teaches: See page 9, paragraph 6 of the translation. When arranged in the housing 3, the guide element 3 is movable relative the housing 3 in a travel direction. In this embodiment, the guide member 30 is arranged to rotate about a hub element 50 of the guide member 30. The hub element 50 is arranged to be pivotable relative to the housing 3 about a pivot axis at least having a component being transverse to the insertion direction. The guide element 31 of the guide member 30 is fixedly positioned relative to the guide member 30 at a distance from the pivot axis).

Regarding Claim 8, modified Hummel teaches the microcuvette holder according to claim 1, wherein the microcuvette holder comprises a reception part forming the reception recess for receiving the microcuvette, wherein the activating element is made of a metal material, and wherein the activating element is attached to the microcuvette reception part (Jonsson teaches: See page 9, paragraph 6 of the translation. When arranged in the housing 3, the guide element 3 is movable relative the housing 3 in a travel direction. In this embodiment, the guide member 30 is arranged to rotate about a hub element 50 of the guide member 30. The hub element 50 is arranged to be pivotable relative to the housing 3 about a pivot axis at least having a component being transverse to the insertion direction. The guide element 31 of the guide member 30 is fixedly positioned relative to the guide member 30 at a distance from the pivot axis. The cuvette holder 1 may be manufactured in any suitable material such as plastics or metal. See translation, page 5, paragraph 6.). 

Regarding Claim 9, modified Hummel teaches the microcuvette holder according to claim 1, the microcuvette holder further comprising a guiding structure, wherein the guiding structure is adapted for inserting the microcuvette into the intended measurement position within the reception recess, such that the microcuvette protrudes out of the microcuvette holder and out of the analysis apparatus, if the microcuvette is in its intended measurement position within the reception recess (Jonsson teaches in the translation on page 4 in paragraph 3 When arranged in the housing 3, the guide element 31 extends in an extension direction at least having a component being transverse to the insertion direction I and to the travel direction. The guide element 31 is thereby arranged to interact with the guide track 12 when the cuvette holder 1 is inserted into the housing 3.).  

Regarding Claim 10, modified Hummel teaches an analysis apparatus comprising a housing, a microcuvette holder according to claim 1, and a measurement triggering element wherein the microcuvette holder is adapted to be removably accommodated within a recess of the housing such that the activating element of the microcuvette holder is adapted to activate the measurement triggering element by pushing, if the activating element is in its activating position, such that the measurement triggering element activates a measurement of the analysis apparatus (Jonsson teaches in the translation on page 4 in paragraph 3 When arranged in the housing 3, the guide element 31 extends in an extension direction at least having a component being transverse to the insertion direction I and to the travel direction. The guide element 31 is thereby arranged to interact with the guide track 12 when the cuvette holder 1 is inserted into the housing 3. In the translation on page 7, paragraphs 7 and 8, cuvette holder 1 when arranged in the extracted position, inserting the cuvette holder 1 into the housing 3 by pushing, i.e. applying an insertion force on, the cuvette holder 1 along the insertion direction. Jonsson teaches the “pushing”.).  

Regarding Claim 11, modified Hummel teaches the analysis apparatus according to claim 10, wherein the analysis apparatus is adapted to analyse a blood sample which is stored within a microcuvette inserted within the reception recess of the7Application No. Not Yet Assigned Attorney Docket No. 13038.0047-00000 microcuvette holder (Jonsson teaches on page 1 in the paragraph “Technical Field” a cuvette holder for a cuvette for blood analysis).  

Regarding Claim 12, modified Hummel teaches the analysis apparatus according to claim 11, wherein the analysis apparatus is adapted to conduct a quantitative hemoglobin determination in undilute, unhemolyzed whole blood (Jonsson teaches on page 1 in the paragraph “Technical Field” a cuvette holder for a cuvette for blood analysis. Device would be capable of conducting a quantitative hemoglobin determination in undilute, unhemolyzed whole blood).  
  
Regarding Claim 13, modified Hummel teaches the analysis apparatus according to claim 10, the analysis apparatus further comprising a magnet detecting element, wherein the magnet detecting element is adapted to detect a magnet of the microcuvette holder, and wherein the analysis apparatus is ready for a measurement, when the microcuvette holder is arranged within the recess of the housing (Jonsson teaches on page 10 last paragraph, In order to stabilize the position of the cuvette holder 1, especially when arranged in the extracted position, the sliding carriage comprises a magnet 61. The magnet 61 is arranged to interact with a magnet 71 of the cuvette holder 1, as illustrated in figure 7. Figure 7 is a view of the front of the cuvette holder 1. By front is of the cuvette holder 1 is meant the portion of the cuvette holder 1 which is intended to be arranged to face the opening of the housing 3 when the cuvette holder 1 is to be inserted. By that the magnet 71 and magnet 61 connects to each other, the position of the cuvette holder 1 is stabilized. Also, the control of the blank measurement through the blank measurement area 29 may be increased.).  

Regarding Claim 14, modified Hummel teaches a method for analysing a blood sample which is stored within a microcuvette (a cuvette for blood analysis), 
the method comprising:  providing an analysis apparatus according to claim 10 (see teachings of claim 10 above), 
inserting the microcuvette holder of the analysis apparatus into the housing of the analysis apparatus, wherein the microcuvette holder is removably accommodated within a recess of the housing, providing a microcuvette in which a blood sample is stored, and inserting the microcuvette into the intended measurement position 8Application No. Not Yet Assigned Attorney Docket No. 13038.0047-00000 within the reception recess of the microcuvette holder, thereby moving the activating element of the microcuvette holder into its activating position by the microcuvette, such that the activating element activates the measurement triggering element of the analysis apparatus  by movement of the activating element laterally, such that the measurement triggering element activates a measurement of the analysis apparatus (Jonsson teaches on page 2, paragraph 6, , this and other objects are achieved by a cuvette holder adapted to be removably and at least partly insertable, along an insertion direction, into a housing of an analysis apparatus, the cuvette holder being movable between an extracted position and an inserted position, the cuvette holder comprising: a cuvette receiving portion for receiving a cuvette when the cuvette holder is positioned in the extracted position; a guiding portion adapted to interact with said housing such that the cuvette holder is adapted to be removably and at least partly insertable, along said insertion direction, into said housing; a locking portion, adapted to interact with a guide element of said housing, for locking the cuvette holder in the inserted position; the locking portion comprising a guide track adapted to interact with said guide element of said housing; the guide track comprising: an insertion section allowing the cuvette holder to be inserted into said housing along the insertion direction past the inserted position to a first end position; a first transition section allowing the cuvette holder to be moved in an extraction direction, opposite the insertion direction, from the first end position to the inserted position; and a locking section adapted to interact with said guide element of said housing to lock the cuvette holder in the inserted position.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hummel (DE 10 2007059167), in view of Jonsson (SE 1451074), and further in view of Liedholz (US Patent 3,977,794).
Regarding Claim 16, modified Hummel teaches the analysis apparatus according to claim 10.
Modified Hummel is silent to the measurement triggering element is a button.
Liedholz teaches in the related art of cuvettes. In Fig. 7, An upstanding button or hook 102 is provided on the circumferential surface of element 94. Likewise, an inwardly extending button 104 is provided on the inner facing surface of leg 82 adjacent its junction with plate portion 86. Both buttons 102 and 104 include a reduced diameter portion to provide a groove within which the ends 106 and 108 of spring 110 may be hooked. Col. 5, lines 21-28.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measuring triggering element in the device of modified Hummel, to be a button, as taught by Liedholz, to allow for a reduced diameter portion to provide a groove as taught by Leidholz. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798